IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ROBERTO SOLANO,                                          No. 69170
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,                                FILED
                  IN AND FOR THE COUNTY OF                                      MAY 0 9 2016
                  CLARK; AND THE HONORABLE ROB
                  BARE, DISTRICT JUDGE,
                  Respondents,
                  and
                  THE CITY OF LAS VEGAS,
                  Real Party in Interest.

                                         ORDER DENYING PETITION
                              This is a petition for a writ of mandamus challenging the
                  district court's dismissal of petitioner's appeal for failure to prosecute.
                  The petition was filed November 17, 2015. Although "Mlle petitioner shall
                  submit with the petition an appendix," NRAP 21(a)(4) (emphasis added),
                  an appendix to the petition was not received until December 10, 2015.
                  Petitioner did not submit the appendix with his petition; thus he did not
                  demonstrate circumstances warranting our review,           see Pan v. Eighth
                  Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
                  ("Petitioners carry the burden of demonstrating that extraordinary relief
                  is warranted.").
                              Moreover, petitioner requests a writ mandating the
                  respondent district court hear his appeal on the merits. "The Nevada
                  Constitution vests the district courts with final appellate jurisdiction in all
                  cases arising in the justices' courts." Id. at 227, 88 P.3d at 843; see Nev.
                  Const. art 6, § 6. This court has generally declined to consider writ
                  petitions that request review of a district court's decision when acting in
SUPREME COURT
        OF        its appellate capacity, save for a few exceptions.    State v. Eighth Judicial
     NEVADA


(0) 1947A    e.
                    Dist. Court (Hedland), 116 Nev. 127, 134, 994 P.2d 692, 696 (2000). We
                    conclude that petitioner fails to demonstrate an exception to our general
                    rule, as he fails to demonstrate the district court "improperly refused to
                    exercise its jurisdiction, . . . exceeded its jurisdiction, or . . . exercised its
                    discretion in an arbitrary or capricious manner." Id.; see also NRS 34.160;
                    NRS 177.015(1); NRS 189.060; NRS 189.065; State v. Eighth Judicial Dist.
                    Court (Armstrong), 127 Nev. 927, 931-32, 267 P.3d 777, 780 (2011)
                    (defining arbitrary or capricious exercise of discretion and manifest abuse
                    of discretion).
                                 Accordingly, we
                                 ORDER the petition DENIED.'



                                                                            J.
                                              Hardesty


                                                  J.                                            J.
                    Saitta



                    cc:   Hon. Rob Bare, District Judge
                          Mueller Hinds & Associates
                          Attorney General/Carson City
                          Las Vegas City Attorney
                          Clark County District Attorney
                          Eighth District Court Clerk

                           'The motion to strike City of Las Vegas as the real party in interest
                    and petitioner's motion to amend the petition by removing party of
                    interest are denied as moot. We direct the clerk of the court to file
                    petitioner's appendix received December 10, 2015, and the amended
                    petition received on December 9, 2015.

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    Atez